UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7319


DON C. NEWBY,

                    Plaintiff - Appellant,

             v.

J. R. BROOKS, Officer, Individually and in his Official Capacity, Suffolk Police
Department,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00944-JAG)


Submitted: January 30, 2018                                       Decided: February 2, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don Cornelius Newby, Appellant Pro Se. Emily Paige Bishop, Jeremy David Capps,
HARMAN CLAYTOR CORRIGAN & WELLMAN, P.C., Glen Allen, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Don C. Newby appeals the district court’s order granting Defendant’s motion to

dismiss Newby’s 42 U.S.C. § 1983 (2012) action alleging the Defendant violated his

Fourth Amendment rights. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Newby v. Brooks,

No. 3:16-cv-00944-JAG (E.D. Va. Sept. 28, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2